ON MOTION FOR REHEARING AND TO SUPPLEMENT RECORD

ZEHMER, Chief Judge.
We grant Appellee’s motion to supplement the record with the videotape that was made during the execution of the search warrant on Appellants’ property. Having reviewed the videotape, we also grant Appellee’s motion for rehearing as it pertains to the forfeiture of the 1977 Ford truck, VIN X35JKY27131. The clump of marijuana buds on the front seat revealed by the tape was sufficient evidence that this property was closely related to the commission of the felony.1 However, we deny the motion for rehearing as to the remainder of the property and adhere to our original opinion thereon.
KAHN and VAN NORTWICK, JJ., concur.

. Appellant Kenneth Kubernac was charged with a number of violations of chapter 893. He ultimately pleaded guilty to the crimes of manufacturing cannabis; possession of more than 20 grams of cannabis; possession of cocaine; possession of drug paraphernalia; and grand theft III.